  Case 20-03606       Doc 19   Filed 03/27/20 Entered 03/27/20 15:42:38               Desc Main
                                  Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      20-03606
CALVIN KVETON and                             )
CARIN KVETON                                  )               Chapter: 7
                                              )
                                                              Honorable A. Benjamin Goldgar
                                              )
                                              )               Lake County
               Debtor(s)                      )

   ORDER ON MOTION OF ASSET BRIDGE CAPITAL, LLC TO MODIFY AUTOMATIC
                                 STAY

        THIS CAUSE COMING ON TO BE HEARD on the Motion Of Asset Bridge Capital, LLC Top
Modify Automatic Stay with respect to the enforcement of state law rights as a mortgage/lien creditor
concerning the real property located at 706 E Rockland Rd., Libertyville, Illinois 60048 [PIN: 11-22-
104-012-0000](the "Property"); notice of the motion having been given to the debtors, all creditors and
the United States Trustee and panel trustee; and the Court having reviewed the verified Motion and
other submissions by movant and being otherwise advised in the premises;

  The court finds that:

   A. The Property that is the subject of the Motion, identified is not the Debtors' residence but is
residential real property that has been held by the Debtors for investment through their entity called
CNC Properties LLC, an Illinois limited liability company; and
  B. The Debtors' Statement of Intention provides that they intend to surrender the Property, there
appears to be no equity in the Property for the estate, and the movant lacks adequate protection of its
collateral; and
  C. Due notice of the motion being served and no objections being submitted;

  NOW, THEREFORE, IT IS ORDERED as follows:

  1. The Motion is granted and the automatic stay of Section 362 is modified to permit Asset Bridge
Capital, LLC to pursue and enforce its rights relating to the Property having the common address 706 E
Rockland Rd., Libertyville, Illinois 60048 [PIN: 11-22-104-012-0000] and legally described in the
motion as:

  LOT 159 IN COPELAND MANOR NORTH, BEING A SUBDIVISION IN SECTIONS 21 AND
22, TOWNSHIP 44 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN,
ACCORDING TO THE PLAT THEREOF RECORDED JANUARY 6, 1926, AS DOCUMENT
271824, IN BOOK "O" OF PLATS, PAGES 92 AND 93, IN LAKE COUNTY, ILLINOIS; and

    2. The movant may identify the Debtors in any enforcement action relating to the Property and
may serve upon the Debtors statutory and other required notices, but no in personam relief may be
sought against the Debtors by the movant; and

    3.   There is no just reason to delay the enforcement of this Order.
  Case 20-03606       Doc 19     Filed 03/27/20 Entered 03/27/20 15:42:38       Desc Main
                                    Document Page 2 of 2


  This box will expand to fit entered text.
Tab out of box to see expansion.

                                                        Enter:


                                                                 Honorable A. Benjamin Goldgar
Dated: March 27, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Marc D. Sherman (IL6192538)
 Marc D. Sherman & Colleagues, P.C.
 3700 West Devon Ave., Suite E
 Lincolnwood, Illinois 60712
 mshermanlawoffice@icloud.com
 (847) 910-8756

 This box will expand vertically to fit entered text.
 Tab out of box to see expansion.
